DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed March 23, 2022, are acknowledged and have been fully considered.  Claims 1-3 and 5-13 are pending and currently under consideration.  Claims 1, 7-10 and 12 have been amended; new claim 23 have been added; and claim 4 has been cancelled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Withdrawn Claim Objections & Rejections
The objections to claims 1, 4 and 7-8 (items A., B., C. and D. at par. 1-2 of the 12/24/2021 Office action) are withdrawn in light of applicant’s 03/23/2022 amendments.  Applicant’s 03/23/2022 remarks at p. 7, par. 1, are acknowledged.
The rejection of claims 7-8 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (at par. 1-2 of the 12/24/2021 Office action), is withdrawn in light of applicant’s 03/23/2022 amendments.  Applicant’s 03/23/2022 remarks at p. 7, par. 2, are acknowledged.
The rejection of claims 1-12 under 35 U.S.C. § 103 (a) over JHUN (KR 10-1833040 B1; as evidenced by EP 3 677 243 A for English language translation), in view of IOANNIDES (WO 02/15860 A1) (at par. 6-25 of the 12/24/2021 Office action), is maintained in modified form, in light of applicant’s 03/23/2022 amendments, which cancel claim 4.  

Modified Claim Rejections – 35 U.S.C. § 103 – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. § 103 as being unpatentable over JHUN (KR 10-1833040 B1, Publ. Feb. 27, 2018, filed Aug. 28, 2017; as evidenced by EP 3 677 243 A1, Publ. Jul. 08, 2020, for English language translation; on 06/17/2020 IDS; hereinafter, “Jhun”), in view of IOANNIDES (WO 02/15860 A1, Publ. Feb. 28, 2002; hereinafter, “Ioannides”).
Paragraph numbers refer to EP 3 677 243 A1 as the English language translation of KR 10-1833040 B1.  
Jhun is directed to:
COSMETIC COMPOSITION INCLUDING PHYSIOLOGICALLY ACTIVE ANTIOXIDANT, AND DOUBLE-LAYER COSMETIC INCLUDING SAME
The present invention relates to: a cosmetic composition including a physiologically active antioxidant such as vitamin C or the like; a double-layer cosmetic including same; and a method for inhibiting oxidation of the antioxidant, wherein oxidation of the physiologically active antioxidant can be inhibited by covering a surface layer of an aqueous phase containing the physiologically active antioxidant with an oil phase to prevent exposure to oxygen in the atmosphere, and the process thereof is not complicated and thus has the effect of being efficient.  In addition, the method for inhibiting oxidation of a cosmetic composition including a physiologically active antioxidant according to the present invention has an advantage in that the method can be used together with existing techniques, such as a technique for chemically stabilizing the physiologically active antioxidant, and a encapsulation technique by which the physiologically active antioxidant is stabilized by being trapped inside a capsule.
Jhun, title & abstract.  In this regard, Jhun teaches exemplary embodiments of a vitamin C cosmetic mixed with oil:
[Example 1]
[0063]	As shown in FIG. 1, a first mixed solution including 5% by weight of vitamin C (L-ascorbic acid, Junsei, Japan) and 95% by weight of deionized water as an aqueous phase was added into a cosmetic case at an ambient temperature and a normal pressure, and a second mixed solution including squalane (No/Nc = 0) as an oil phase was added to an upper portion of the first mixed solution to prepare a cosmetic composition including vitamin C.  In this case, a weight ratio of the first mixed solution and the second mixed solution was 8:2.
Jhun, par. [0063], Ex. 1.
Regarding independent claim 1 and the requirements:
1.	([...])  A method for improving feel of use of a cosmetic composition, which comprises adding an additive composition comprising one or more oils selected from the group consisting of dimethicone
wherein the cosmetic composition comprises vitamin C in an amount of 15% by weight or more based on total weight of the cosmetic composition.
[...]
12.	([...])  A method for improving feel of use of a cosmetic composition, said method comprising adding an effective amount of an additive composition to the cosmetic composition,
wherein the cosmetic composition comprises vitamin C at 15% by weight or more based on total weight of the cosmetic composition, and
wherein the additive composition comprises dimethicone, methyl trimethicone, or a combination thereof, and additionally one or more selected from the group consisting of hydrogenated C6-14 olefin polymer, diphenylsiloxy phenyl trimethicone, C18-21 alkane, and a natural oil.
Jhun clearly teaches a mixed solution of 5% vitamin C in deionized water to which is added a second mixed solution including squalane at a ratio of 8:2 (Jhun, par. [0063], Ex. 1, par. [0064]), whereby it is noted:
“a second mixed solution including squalane (No/Nc = 0) as an oil phase” (Jhun, par. [0063], Ex. 1, par. [0064]) relates to “an additive composition comprising one or more oil” of claims 1 and 12 1; and
“a first mixed solution including 5% by weight of vitamin C” (Jhun, par. [0063], Ex. 1, par. [0064]) relates to a “cosmetic composition compris[ing] vitamin C” of claims 1 and 12;
wherein “a second mixed solution including squalane (No/Nc = 0) as an oil phase was added to an upper portion of the first mixed solution to prepare a cosmetic composition including vitamin C” (Jhun, par. [0063], Ex. 1, par. [0064]) relates to the active step requirements of:
claim 1 for “adding an additive composition comprising one or more oils [...] to the cosmetic composition,” and
claim 12 for “adding an effective amount of an additive composition to the cosmetic composition.”
However, it is noted that:
(i) although Jhun teaches:
[0050]	Oils that are present in a liquid phase at an ambient temperature commonly used for cosmetics may be used as the oil of the oil phase. In this case, the oils are desirable as long as they can form an interface with a surface layer of the aqueous phase without being mixed with the aqueous phase. As one preferred example, the oil of the oil phase may include any one or two more selected from hydrocarbon-based oils such as squalane, mineral oil, and the like; ester-based oils such as isopropyl palmitate, 2-octyldodecyl mirystate, isopropyl mirystate, butyloctyl salicylate, cetyl octanoate, cetyloctyl hexanoate, coco-caprylate/caprate, decyl cocoate, isostearyl isostearate, pentaerythrityl tetraethylhexanoate, dicaprylyl carbonate, and the like; vegetable oils such as Caster oil, olive oil, Jojoba oil, avocado oil, macadamia oil, meadowfoam seed oil, Shea butter oil, mango butter oil, Theobroma grandiflorum seed butter oil, refined grapeseed oil, rosehip oil, safflower oil, peach kernel oil, sunflower seed oil, and the like; animal oils such as mink oil, horse oil, fish oil, and the like; silicone oils such as phenyl trimethicone, cyclomethicone, dimethicone, cyclopentasiloxane, decamethylcyclopentasiloxane, and the like; and fluorine-based oils such as perfluorinated polyether, polyoxyperfluoroalkane, and the like.  Preferably, it is desirable to use an oil, which does not contain oxygen or contains a relatively small content of oxygen, such as squalane, mineral oil, and the like, in terms of further reducing a risk of bringing oxygen in the atmosphere into contact with the aqueous phase.  However, this is merely one preferred example, and oils that may form a double layer without being substantially mixed with the aqueous phase are not limited.  In this case, various types of oils may be used.
(Jhun, par. [0050]), wherein it is noted that:
“vegetable oils such as [...], olive oil, [...], refined grapeseed oil, [...], sunflower seed oil” are:
encompassed by “natural oil” of claim 1,
a “vegetable oil” of claim 7,
encompassed by a “natural oil” of claim 12; and
“dimethicone” is “one or more oil” and “dimethicone” of claims 1 and 12;
Jhun, however DOES NOT EXPRESSLY TEACH an exemplary embodiment containing the above noted “dimethicone” and/or “vegetable oils”; AND
(ii) Jhun DOES NOT TEACH the requirements of claims 1 and 9 for:
“wherein the cosmetic composition comprises vitamin C in an amount of 15% by weight or more based on total weight of the cosmetic composition” (claim 1)
9.	([...]) The method additive according to claim 1, wherein a content of vitamin C in the cosmetic composition is 15% to 35% by weight based on the total weight of the cosmetic composition.
since a suitable amount of vitamin C for a cosmetic composition is well within the purview of the ordinarily skilled artisan.
Regarding (i), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Jhun in order to arrive at a vitamin C cosmetic mixed with oil (Jhun, par. [0063], Ex. 1), wherein squalane is substituted for the above noted “vegetable oils” (namely, “vegetable oils such as [...], olive oil, [...], refined grapeseed oil, [...], sunflower seed oil”) and/or “dimethicone” (Jhun, par. [0050]).  One would have been motivated to do so with a reasonable expectation of success since Jhun categorically discloses squalane and “vegetable oils” (namely, “vegetable oils such as [...], olive oil, [...], refined grapeseed oil, [...], sunflower seed oil”) and/or “dimethicone” among equivalent oil components (Jhun, par. [0050]).  Regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”
Therefore, Jhun renders (i), as noted above, obvious.
Regarding (ii), Ioannides, for instance, is directed to:
Title: TOPICAL ANTIOXIDANT HAVING VITAMIN C AND METHOD OF COMBINATION WITH TOPICAL AGENT BY USER
(57) Abstract: This invention relates to topical reverse aging products containing antioxidants and more specifically to those topical agents and novel methods of creating and maintaining a stable vitamin C composition combined by the user in a pharmaceutically acceptable vehicle such as lotions, creams, solution, sera, and gels, at or near the time of first topical, dermatological use to minimize the degradation of vitamin C and maximize efficacy.
Ioannides, title & abstract.  In this regard, Ioannides teaches suitable amounts of vitamin C, which is also known as “ascorbic acid”:
The present invention is directed to compositions and methods for topical skin application to reduce wrinkling resulting from intrinsically and extrinsically induced aging.  The compositions preferably comprise from about 1 to about 20%, and more preferably about 5 to about 15% ascorbic acid.  At or near the time of use by the consumer, the separately packaged vitamin C component is preferably added to and blended (usually by shaking the container gently) into a tissue compatible carrier, such as hydrophilic lotion-, cream-, serum-, or gel-based vehicle.  Such pharmaceutically acceptable carriers are well known in the art and commercially available for formulation of active ingredients into a suitable form for topical application.
Ioannides, p. 17, ln. 10-22.  Further, Ioannides teaches compositions containing vitamin C as “Cosmetic compositions.”  Ioannides, p. 33, ln. 19 to p. 34, ln. 7.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Jhun’s rearranged composition (as described above for (i)), and to formulate with an amount of 1 to about 20% ascorbic acid or vitamin C, as taught by Ioannides (Ioannides, p. 17, ln. 10-22).  One would have been motivated to do so with a reasonable expectation of success since both Jhun and Ionnides are concerned with similar problems in the art, namely the formulation of cosmetic compositions containing vitamin C.  Jhun, abstract; Ioannides, p. 33, ln. 19 to p. 34, ln. 7.  Further, it is well within the skill of the ordinary artisan to select suitable amount of vitamin C.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of Jhun’s rearranged composition (as described above for (i)) with 1 to about 20% ascorbic acid or vitamin C (Ioannides, p. 17, ln. 10-22) in order to obtain the advantage of a suitable amount of vitamin C “to reduce wrinkling resulting from intrinsically and extrinsically induced aging” (Ionnides, abstract).  Regarding the range requirements of claims 1 and 9 (noted above for (ii)), it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Therefore, Jhun renders (ii), as noted above, obvious.
Thus, the prior art renders claims 1, 9 and 12 obvious.
Regarding claims 2-3 and the requirements:
2.	([...])  The method according to claim 1, wherein the improvement in feel of use comprises one or more of a decrease in stickiness of the cosmetic composition or a decrease in irritating feel of the cosmetic composition.
3.	([...])  The method according to claim 1, wherein the improvement in feel of use comprises enhancement of moisturizing feel.
it is noted that the use of the “wherein” clauses in claims 2-3, MPEP § 2111.04 states that claim scope is not limited by claim language (e.g., “wherein” and “whereby” clauses) that suggests or makes optional, but does not require steps to be performed.  A “whereby clause [and by extension, a “wherein” clause] in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since it would have been obvious for the artisan of ordinary skill to follow the teachings of Jhun per Ionnides (as discussed above with regard to (i) and (ii), the prior art teaches a method, wherein “a second mixed solution including squalane (No/Nc = 0) as an oil phase was added to an upper portion of the first mixed solution to prepare a cosmetic composition including vitamin C” (Jhun, par. [0063], Ex. 1, par. [0064]).  This supports the conclusion that, absent evidence to the contrary, the claimed “improvement in feel of use,” “decrease in stickiness,” “decrease in irritating feel” and “enhancement of moisturizing feel” would naturally result  from the “adding” step of claim 1.  The burden of proof is upon the Applicant to show a distinction between the claimed method and the method of the prior art.
Thus, the prior art renders claims 2-3 obvious.
Regarding claims 5-6 and the requirements:
5.	([...])  The method according to claim 1, wherein the additive composition further comprises squalane and a fat-soluble antioxidant substance.
6.	([...])  The method additive according to claim 5, wherein the fat-soluble antioxidant substance comprises one or more selected from the group consisting of tocopherol, lycopene, and retinol.
it is noted that Jhun teaches:
“the oil of the oil phase may include any one or two more selected from [...], vegetable oils such as [...], olive oil, [...], refined grapeseed oil, [...], sunflower seed oil, [...], dimethicone,” as well as “an oil, which does not contain oxygen or contains a relatively small content of oxygen, such as squalane” (Jhun, par. [0050]), which is “squalane” of claim 5; and
Jhun teaches “the [active] compound may include any one or two more selected from a compound having a whitening effect, a compound having an anti-wrinkle effect, a compound having a moisturizing effect, and the like” (Jhun, par. [0050]), e.g., “retinol (Jhun, par. [0060]),” which is “retinol” of claim 5, and a “fat-soluble antioxidant substance” of claims 5-6.
Thus, the prior art renders claims 5-6 obvious.
Regarding claims 7-8 and 13 and the requirements:
7.	([...])  The method according to claim 1, wherein the oil is comprised as a double layer formed of a first oil layer and a second oil layer, wherein
the first oil layer comprises one or more first oil selected from the group consisting of dimethicone, and methyl trimethicone, and
the second oil layer comprises a second oil and covers a surface of the first oil layer, wherein the second oil comprises a vegetable oil.
8.	([...])  The method according to claim 7, wherein the vegetable oil in the second oil layer comprises one or more selected from the group consisting of meadowfoam seed oil, Helianthus annuus (sunflower) seed oil, Camellia japonica seed oil, olive oil, grapeseed oil, and Limnanthes alba seed oil.
[...]
13.	([...])  The method according to claim 12, wherein the natural oil comprises one or more selected from the group consisting of meadowfoam seed oil, Helianthus annuus (sunflower) seed oil, Camelliajaponica seed oil, olive oil, grapeseed oil, and Limnanthes alba seed oil.
Jhun teaches “oils that may form a double layer without being substantially mixed with the aqueous phase are not limited,” and “[i]n this case, various types of oils may be used.”  Jhun, par. [0050].  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Jhun in order to arrive at a vitamin C cosmetic mixed with oil (Jhun, par. [0063], Ex. 1), wherein:
one of “vegetable oils” (namely, “vegetable oils such as [...], olive oil, [...], refined grapeseed oil, [...], sunflower seed oil,” which is “vegetable oil[s]” of the “second oil layer” of claims 7-8 and 13) is substituted for squalane as “a second oil layer” of claim 7; and 
incorporating “dimethicone” (Jhun, par. [0050], which is a “first oil” of the “first oil layer” of claim 7), 
wherein the “oils that may form a double layer without being substantially mixed with the aqueous phase are not limited,” and “various types of oils may be used” (Jhun, par. [0050]), which relates to “a double layer formed of a first oil layer and a second oil layer” of claim 7, 
thereby reasonably meeting the requirements of claims 7-8 since the relative density of dimethicone (having a denisty is 965 kg/m3), and sunflower seed oil (having a density of 918.8 kg/m3) would reasonably be expected to result in forming a less dense vegetable oil layer on top of a more dense dimethicone.  
Thus, the prior art renders claims 7-8 and 13 obvious.
Regarding claim 10 and the requirements:
10.	([...])  The method according to claim 1, wherein the additive composition is added at 3% to 12% by weight based on the total weight of the cosmetic composition.
Jhun teaches: 
[0039]	A weight ratio of the aqueous phase and the oil phase is desirable as long as the surface layer of the aqueous phase is covered with the oil phase so that the aqueous phase is not exposed to oxygen in the atmosphere.  In this case, as the ratio of the oil phase increases, a content of the physiologically active antioxidant to be protected may be relatively reduced.  When the ratio of the oil phase is too low, an effect of preventing the oxidation caused by the contact of the physiologically active antioxidant with oxygen in the air may be relatively lowered.  As one specific example, the weight ratio or volume ratio of the aqueous phase and the oil phase may be in a range of 100:0.1 to 50, preferably in a range of 100:1 to 10.  However, it should be understood that this is merely one preferred example, but is not intended to limit the present invention.
Jhun, par. [0039].  Therefore, in light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Jhun’s rearranged composition (as described above for (i)), which contains a mixed solution of 5% vitamin C in deoinized water to which is added a second mixted solution including squalane at a ratio of 8:2 (Jhun, par. [0063], Ex. 1, par. [0064]), i.e., 20 % of a component from the second oil composition, and to reformulate per Jhun’s broader disclsoure, wherein “the weight ratio or volume ratio of the aqueous phase and the oil phase may be in a range of 100:0.1 to 50” (Jhun, par. [0039]), i.e., 0.01%oil (i.e., {0.1oil/[100aqueous+0.1oil]} x 100%) to 33%oil (i.e., {50oil/[100aqueous+50oil]} x 100%).  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference; see also MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claim 10 obvious.
Regarding claim 11 and the requirements:
11.	([...])  The method according to claim 7, wherein a weight ratio of the first oil layer: the second oil layer is 30:1 to 1:30.
although Jhun teaches “oils that may form a double layer without being substantially mixed with the aqueous phase are not limited,” and “[i]n this case, various types of oils may be used” (Jhun, par. [0050]), Jhun DOES NOT EXPRESSLY TEACH the claimed ratio of first to second oil layer required by claim 11.  However, Jhun also teaches that the oil phase has desirable properties such as oxygen solubility (Jhun, par. [0042]) and oxygen and nitrogen substitution for structure stability (Jhun, par. [0043]-[0049]).
In this respect, it is further noted, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and also MPEP § 2144.05(II)(A).  In the instant case, oxygen solubility (Jhun, par. [0042]) and oxygen and nitrogen substitution (Jhun, par. [0043]-[0049]) are clearly a result-effective variables.  Therefore, it would have been customary for an artisan of ordinary skill to optimize suitable amounts of “vegetable oils” (namely, “vegetable oils such as [...], olive oil, [...], refined grapeseed oil, [...], sunflower seed oil,” which is “vegetable oil[s]” of the “second oil layer” of claims 7-8),  and “dimethicone” (Jhun, par. [0050], which is a first oil of the first oil layer of claim 7), for instance, in order to obtain the ratio of first to second layer of claim 11.
Thus, the prior art renders claim 11 obvious.
Response to Arguments
Applicants’ arguments, filed on March 23, 2022 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.
Applicant argues:
Instant base claim 1 reads:
A method for improving feel of use of a cosmetic composition, which comprises adding an additive composition comprising one or more oils selected from the group consisting of dimethicone and methyl trimethicone to the cosmetic composition in an effective amount, wherein the cosmetic composition comprises vitamin C at 15% by weight or more based on total weight of the cosmetic composition.[Remarks, p. 7, par. 4]
Another base claim 12 also recites all the elements of claim 1 and further recites that the one or more oils additionally comprises one or more selected from the group consisting of hydrogenated C6-l 4 olefin polymer, diphenylsiloxy phenyl trimethicone, C 18-21 alkane, and a natural oil.[Remarks, p. 8, par. 1]
High vitamin-C content in a cosmetic composition can cause stinging skin irritation or be sticky to the touch.  The instant application is to solve the drawback of high vitamin-C cosmetic composition by employing an additive composition as defined in instant claim 1.  The additive composition comprises one or more oils, which comprises dimethicone, methyl trimethicone, or a combination thereof, and can decrease the irritation degree of vitamin C and improve the sticky feel of use.[Remarks, p. 8, par. 2]
As can be seen from the section “(1) Evaluation on skin irritation” of the subject specification, when Comparative Example 2 (comprising only cetyl 2-ethylhexanoate as oil in oil layer) was used, the number of user who felt skin irritation was similar to that in Comparative Example 1 in which an oil layer was not comprised.  However, the number of users who felt skin irritation in Examples 1 to 4 comprising dimethicone or methyl trimethicone as oil in oil layer was remarkably smaller than that in Comparative Examples 1 and 2.  This indicates that the degree of skin irritation varies depending on the kind of oil(s) (See Tables 1 to 3 of the subject specification).[Remarks, p. 8, par. 3]
As can be seen from the section “(2) Sensory evaluation” of the subject specification, in the case of Comparative Example 2 (comprising only cetyl 2-ethylhexanoate as oil in oil layer), the moisturizing feel was insufficient.  In the case of Comparative Example 3 (comprising only squalane as oil in oil layer), moisturizing feel and stickiness were similar to those in Examples 1 to 4, but the freshness was evaluated to be low.[Remarks, p. 8, par. 4]
To the contrary, it can be seen that in Examples 1 to 4, not only moisturizing feel is excellent but also the sticky feel of use is remarkably decreased and still fresher feel of use than in Comparative Examples is exerted (See Tables 1 and 4 of the subject specification).[Remarks, p. 9, par. 1]
Consequently, from the comprehensive results of the skin irritation test and sensory test, it has been surprisingly found that an oil layer should be comprised and the kind of oil should be also selected and used as in the present invention in order to decrease the irritation degree of vitamin C and improve the sticky feel of use, which are the purpose of the present invention.[Remarks, p. 9, par. 2]
(Remarks, p. 7, par. 4 to p. 9, par. 2), and further argues:
To the contrary, Jhun does not disclose or teach that an oil decreases the irritation degree of vitamin C and improve the sticky feel of use.  Since compositions disclosed in Jhun do not comprise vitamin Cina high content, i.e. 15% by weight or more, there is no disclosure of drawbacks of high vitamin C content.  Needless to say, Jhun does not contains a suggestion to solve the drawback of decreased feeling of use due to the inclusion of vitamin C in a high content.[Remarks, p. 9, par. 3]
Furthermore, Jhun lists 36 different types of oils in addition to dimethicone, and disclosed examples of Juhnare squalane, cetyloctanoate oil, jojoba oil, and capric/caprylic triglycerides (See paragraph [79]-[83] of Jhun).  Among them, Example 1 containing squalane of Jhun corresponds to Comparative Example 3 (comprising only squalane as oil in oil layer) of the subject specification, and Example 2 containing cetyloctanoate oil of Jhun corresponds to Comparative Example 2 (comprising only cetyl 2-ethyl hexanoate as oil in oil layer) of the subject specification.[Remarks, p. 9, par. 4]
Therefore, Jhun does not teach that dimethicone and/or methyl trimethicone among the listed large number of different oils can improve the problem of deterioration in feeling due to the inclusion of vitamin Cina high content. A person of ordinary skill in the art would not be motivated to limit the kind of oil to dimethicone or/and methyl trimethicone in order to improve the problem of deterioration in feeling due to the inclusion of vitamin C in a high content.[Remarks, p. 9, par. 5, cont. on p. 10]
Ioannides does not remedy the deficiency of Jhun.  Ioannides relates to a wrinkle improvement method using vitamin C (See Claim I of Ioannides).  Ioannides does not disclose a composition of combining vitamin C with an oil.  Furthermore, Ioannides fails to teach the difference in the effects of improving the feeling of use of a composition comprising vitamin C in high content according to the use of a specific kind of oil.[Remarks, p. 10, par. 1]
Therefore, the Office Action fails to establish prima facie obviousness of the claimed method for improving feel of use of a cosmetic composition comprising vitamin Cat 15% by weight or more, which comprises adding an additive composition comprising one or more of dimethicone and methyl trimethicone, to the cosmetic composition in an effective amount, as described in instant claim 1.[Remarks, p. 10, par. 2]
(Remarks, p. 9, par. 3 to p. 10, par. 2).
In response: it is noted that the claimed invention must be compared with the closest subject matter that exists in the prior art.  See MPEP § 716.02(e).  Also, any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  See MPEP § 716.02.  In this regard, the unexpected property or result must actually be unexpected and of significant practical advantage.  See MPEP § 716.02(a); and also Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd.Pat. App. & Inter. 1991).  In the instant case, the closest prior art is Jhun, in particular, Jhun’s exemplary embodiment of a vitamin C cosmetic mixed with squalane oil, Jhun, par. [0063], Ex. 1.  In this regard, the instant published application, US 2020/0330355 A1 at par. [0023]-[0025] and Tables 1-3 shows a comparison of inventive compositions, Ex.’s 1-7 to Comparative Ex. 3 (a vitamin C/squalane composition similar to Jhun, par. [0063], Ex. 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[0023]	(1) Evaluation on Skin Irritation
[0024]	In order to evaluate skin irritation degree of the cosmetic composition, a skin patch test was performed with 20 healthy men and women in their twenties to forties.  The composition in Table 1 was shaken, mixed, and then patched on the back to perform a skin patch test at 20 μI/chamber for 48 hours.  The patch was attached for 1 hour and removed, then the skin irritation degree was evaluated at the 24th hour and 48th hour, and the results are presented in Table 3 below.  Table 2 is a score table of skin irritation scale.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0025]	Comparative Example 1 is an example in which oil is not used, and a large number of people felt skin irritation.  Comparative Example 2 is an example in which cetyl 2-ethylhexanoate was used, and even though oil was comprised, the number of people who felt skin irritation was similar to that in Comparative Example 1 in which an oil layer was not comprised.  However, the number of people who felt skin irritation in Examples 1 to 7 was remarkably smaller than that in Comparative Examples 1 and 2.  This indicates that the degree of skin irritation varies depending on the kind of oil as well as the presence or absence of oil.
In this regard, the results in Table 3 appear to show that Comparative Ex. 3 is rated by most of the panel as “Non-irritating” (18/20 panelists at 24 hours, and 20/20 panelists at 48 hours) which is nearly the same rating as inventive Ex.’s 1-7.  Therefore, the results at par. [0023]-[0025] and Tables 1-3 of the instant published application for “(1) Evaluation on skin irritation” supports the conclusion that substituting another of Jhun’s oils, e.g., dimethicone, is the substitution of  one equivalent oil for another per Jhun’s discoslure of squalane and dimethicone as suitable oils (Jhun, par. [0050]).  Further, par. [0026]-[0029] and Table 4 of the instant published application shows a “(2) Sensory Evaluation” test:
[0026]	(2) Sensory Evaluation
[0027]	The evaluation on the moisturizing feel and stickiness was performed with 20 women in their twenties to thirties.  A composition comprising vitamin C and an oil layer was shaken, mixed, and then applied to the skin to perform the evaluation.  The sensory evaluation was performed by a five-point scale method, and the results are presented in Table 4 below.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

[0028]	The evaluation criteria were as follows: 5 points for significantly excellent, 4 points for excellent, 3 points for normal, 2 points for poor, and 1 point for significantly poor. In the case of stickiness evaluation, it was evaluated as 5 points when the composition feels less sticky and as 1 point the composition feels stickier. The freshness was evaluated as 5 points when the composition feels fresher and as 1 point when the composition feels less fresh.
[0029]	In the case of vitamin C, the composition feels stickier as the content thereof in the composition is higher.  Hence, in the case of Comparative Example 1 in which an oil layer was not comprised, the freshness was significantly low and stickiness was high. In the case of Comparative Example 2, the moisturizing feel was insufficient. In the case of Comparative Example 3, moisturizing feel and stickiness similar to those in Examples 1 to 4 were exhibited but the freshness was evaluated to be low.  However, from Table 4 above, it can be seen that, in Examples 1 to 7, not only moisturizing feel is excellent but also the sticky feel of use is remarkably decreased and still fresher feel of use than in Comparative Examples is exerted.  Particularly, in the case of Example 4, the composition was evaluated to provide significantly high freshness and it has been found that the composition has an excellent effect of improving the unpleasant feel of use of vitamin C that feels heavy and thick.
In this regard, the results in Table 4 appear to show that Comparative Ex. 3 is rated as “4.6” or “excellent” for “Moisturizing feel” and “Stickiness,” which is the same as, or better than, inventive Ex.’s 1-7.  With respect to “Freshness,” the results in Table 4 appear to show that Comparative Ex. 3 is rated as “3.35” or “normal,” which overlaps the results for inventive Ex.’s 1-7 (rated from “3.4” to “4.7,” or “normal” to “significantly excellent”).  Therefore, the results at par. [0026]-[0029] and Table 4 of the instant published application for “(2) Sensory Evaluation” also appears to support the conclusion that substituting another of Jhun’s oils, e.g., dimethicone, is the substitution of  one equivalent oil for another per Jhun’s discoslure of squalane and dimethicone as suitable oils (Jhun, par. [0050]).  It is noted that MPEP § 2112(I) states that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  

Summary/Conclusion
Claims 1-3 and 5-13 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611